DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 6, 7, 11, 13, 14, 16, 18, 20, 21 & 51-29 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Anders (U.S. Publication Number 2005/0248090).


Referring to claims 1 & 16, Anders discloses a globe (a globe puzzle 50, Figure 9), comprising: a plurality of pieces (a plurality of puzzle pieces 10 including pentagonal pieces 52 and hexagonal pieces 54, see Fig. 6 and 9) structured to inter-attach to form a surface of a globe, each of the plurality of pieces having a curved outer major surface that is shaped to form a portion of the surface of the globe and that is curved on more than one axis, the plurality of pieces including: a first quantity of substantially identically-shaped M-sided polygonal pieces, and a second quantity of substantially identically-shaped N-sided polygonal pieces (the puzzle pieces 10 include a first quantity of substantially identically-shaped 5-sided pentagonal pieces 52, see Fig. 9); and an attachment system structured and configured to attach at least some adjacent edges of the plurality of pieces, the attachment system attaching at least one edge of each of the plurality of pieces to an adjacent edge of another of the plurality of pieces, the attachment system being configured such that the globe has sufficient structural integrity to substantially maintain a globular shape under its own weight, wherein each of a majority of the plurality of pieces includes a printed image on its outer major surface, and that  wherein the printed image is printed directly upon the outer major surface of each of the majority of the plurality of pieces by a print head (the globe puzzle 50 is designed to maintain a globular shape under its own weight, thereby the magnetic means are able to hold the globe puzzle 50 together when the puzzle pieces 10 inter-attach with each other via the magnets 24 and recesses 22, see Fig. 9).
Referring to claim 3, Anders discloses wherein: each piece of the first quantity of substantially identically-shaped M-sided polygonal pieces is bounded by edges that demark a substantially regular polygon; and each piece of the second quantity of substantially identically-shaped N-sided polygonal pieces is bounded by edges that demark a substantially regular polygon (Fig. 9).
Referring to claim 6, Anders discloses wherein all of the edges of all of the plurality of pieces have substantially identical length, the M-sided polygonal pieces are pentagons and the N-sided polygonal pieces are hexagons (pentagonal pieces 52, hexagonal pieces 54 & Fig. 9).
Referring to claim 7, Anders discloses wherein the first quantity is twelve and the second quantity is twenty (pentagonal pieces 52, hexagonal pieces 54 & Fig. 9)
Referring to claim 11, Anders discloses wherein a maximum for distance from the print head to the outer major surfaces of each of the majority of the plurality of pieces does not exceed a pre-determined value of about 8.0 mm (Fig. 9).
Referring to claim 13, Anders discloses wherein the attachment system includes polarized attachment devices structured and configured to provide reversible and repeatable attachments, every edge of each M sided polygonal piece including a polarized attachment device of a first polarity, and every other edge of each N-sided polygonal piece including a polarized attachment device of a second polarity (paragraph 0009).
Referring to claim 14, Anders discloses wherein the polarized attachment devices include magnets (Fig. 5 & paragraph 0009).
Referring to claim 18, Anders discloses further comprising: selecting a printer technology for the printing, wherein providing a plurality of pieces includes selecting dimensions for the pieces of the plurality of pieces such that the a maximum distance from the print head to the outer major surfaces of each of the majority of the plurality of pieces does not exceed a value that would  of about 8.00 mm (Fig. 5 and Paragraph 0009).
Referring to claim 20, Anders discloses wherein selecting dimensions for the pieces of the plurality of pieces includes at least one of selecting a truncation level, and specifying flattening of the outer major surfaces of at least some of the plurality of pieces (Fig. 5 and paragraph 0009).
Referring to claim 21, Anders discloses wherein providing an attachment system includes integrating a magnet with each of the plurality of pieces, including: integrating a magnet with each edge of each of the first quantity of M-sided polygonal pieces, the M-sided polygonal pieces being pentagonal pieces, and the magnet being integrated such that it exhibits a first polarity; and integrating a magnet with every other edge of each of the second quantity of N-sided polygonal pieces, the N-sided pieces being hexagonal pieces, and the magnet being integrated such that it exhibits a second polarity, wherein all of the edges of all of the plurality of pieces have substantially identical 15 length (paragraph 0009). 
Referring to claim 51, Anders discloses wherein motion of the print head is constrained to a plane while printing onto the outer major surface of each of the plurality of pieces, and wherein the outer major surface is curved on more than one axis (Fig. 5).
Referring to claim 52, Anders discloses wherein all of the edges of all of the plurality of pieces have substantially identical length, the M-sided polygonal pieces are pentagons and the N-sided 25 polygonal pieces are hexagons (paragraph 0009).
Referring to claim 53, Anders discloses wherein the magnets are enclosed within the polarized attachment devices (Fig. 5 & paragraph 0009)
Referring to claim 54, Anders discloses the attachment system further including a magnet integration mechanism along each edge of each M-sided polygonal piece and every other edge of each N-sided polygonal piece, each magnet integration mechanism having a magnet jacket that attaches to a magnet receptacle, wherein the magnet for each edge having a polarized attachment device fits inside the magnet jacket (paragraph 0009).
Referring to claim 55, Anders discloses wherein the magnet jacket includes buttresses oriented to support the magnet jacket against contact forces between the magnet jacket and an edge of a neighboring piece (Fig. 5).
Referring to claim 56, Anders discloses wherein each said magnet receptacle includes flanking side pillars and a backstop structured to support the magnet, and further wherein the magnet jacket attaches between the flanking side pillars and over the backstop (Fig. 5). 
Referring to claim 57, Anders discloses wherein the magnet jacket and the magnet receptacle can be integrated with each other such that, when they are attached, the flanking side pillars and the magnet jacket present substantially flush surface portions of a substantially smooth edge into which the flanking side pillars and the magnet jacket are integrated (Fig. 5).
Referring to claim 58, Anders discloses wherein each edge of each of the first quantity of M- sided polygonal pieces and wherein every other edge of each of the second quantity of N-sided polygonal pieces further include a backstop and a magnet jacket that is located between flanking side pillars and over the backstop (paragraph 0009). 
Referring to claim 59, Anders discloses wherein integrating each corresponding magnet includes aligning each magnet against the backstop and within the magnet jacket (Fig. 5). 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715